  8:20-cv-03032-JFB-CRZ Doc # 38 Filed: 02/17/21 Page 1 of 1 - Page ID # 167




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TAYLOR SPORVEN, On behalf                  of
herself and those similarly situated;
                                                           8:20CV3032
                   Plaintiff,

      vs.                                                    ORDER

SAFE HAVEN SECURITY SERVICES,
INC.,

                   Defendant.


      After conferring with counsel,

      IT IS ORDERED:

      1)    The parties shall promptly exchange the written discovery necessary
to have informed settlement discussions, the goal being to engage in those
discussions no later than mid-May.

      2)    Deposition discovery is stayed pending further order of the court.

      3)    A hearing will be held by telephone on June 15, 2021 at 1:00 p.m.
to discuss further case progression, including the permissible number of
depositions. The parties shall use the conferencing information assigned to this
case to participate in the hearing. This conference call will be cancelled upon
advance notice that the case is settled.


      February 17, 2021.
                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
